802 So. 2d 472 (2001)
Larry NELSON, Petitioner,
v.
Michael W. MOORE, Secretary of the Department of Corrections, Respondent.
No. 2D01-2263.
District Court of Appeal of Florida, Second District.
December 21, 2001.
*473 Larry Nelson, pro se.
Rosa H. Carson, Tallahassee, for Respondent.
PER CURIAM.
Larry Nelson petitions this court for a writ of certiorari to review the order of the trial court which denied his petition for writ of mandamus.[1] Nelson argues that because he was sentenced within the Heggs[2] window period, he is entitled to the amount of gain time he would have received under section 944.275, Florida Statutes (1993), as it existed prior to the 1995 amendments made by chapter 95-184, Laws of Florida. Because the trial court correctly concluded that the Heggs decision holding these amendments to be unconstitutional does not affect the amount of gain time to which an inmate is entitled, we deny the petition. See Rivera v. State, 790 So. 2d 584 (Fla. 3d DCA 2001). See also Clements v. State, 761 So. 2d 1245, n. 1 (Fla. 2d DCA 2000).
Petition denied.
ALTENBERND, A.C.J., and NORTHCUTT and SILBERMAN, JJ., concur.
NOTES
[1]  Nelson filed a notice of appeal which this court previously converted to a petition for writ of certiorari by unpublished order. See Sheley v. Fla. Parole Comm'n, 720 So. 2d 216 (Fla.1998).
[2]  Heggs v. State, 759 So. 2d 620 (Fla.2000).